Title: From George Washington to the Earl of Buchan, 20 June 1792
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)



My Lord,
Philadelphia June 20 1792

I presume you will, long before this reaches you, have received my letter of the first of May, in answer to the honor of your Lordships favor of the 28th of June, by Mr Robinson. In that letter, I have stated, that the reason of my having so long delayed acknowledging the receipt of it, was a wish that the portrait, which you were pleased to request, should accompany the letter.
It was not till the 10th instant that I had the honor to receive your Lordships second favor of the 15th of September which was enclosed in a letter from Doctr James Anderson, and accompanied with six volumes of the Bee. These were forwarded by a Bookseller at New York, who mentions his having received directions from Doctr Anderson to transmit them to me.
I must therefore beg your Lordships acceptance of my warmest thanks for this additional testimony of your politeness. Considering myself as a subscriber to the Bee I have written to Doctor Anderson to know in what manner I shall pay the money, that it may get regularly to his hands.
With sincere prayers for the health & happiness of your Lordship—an⟨d⟩ gratefully impressed with the many mark⟨s⟩ of attention which I have received from you—I have the honor to be with Great esteem Your Lordships Most Obedient Serv⟨t⟩

Go: Washington

